Judgment, Supreme Court, New York County (Micki Scherer, J., at suppression hearing; John E.H. Stackhouse, J., at jury trial and sentence), rendered April 10, 2000, convicting defendant of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third and fourth degrees, and sentencing him, as a second felony offender, to an aggregate term of 6 to 12 years, unanimously affirmed.
The court properly denied defendant’s suppression motion. There is no basis for disturbing the court’s credibility determinations, which are supported by the record (see People v Prochilo, 41 NY2d 759, 761 [1977]). The credible evidence, along with reasonable inferences that may be drawn therefrom (see People v Gonzalez, 91 NY2d 909 [1998]) established that defendant was arrested on the basis of the observing officer’s detailed description.
Defendant was properly adjudicated a second felony offender. Defendant did not establish that his predicate felony conviction was unconstitutionally obtained (see People v Harris, 61 NY2d 9 [1983]). On the contrary, the record establishes that defendant, who had already served the agreed-upon sentence, validly waived his right to counsel at his 1990 sentencing proceeding (see People v Mims, 280 AD2d 262 [2001], lv denied 96 NY2d 832 [2001]). Concur—Nardelli, J.E, Mazzarelli, Saxe, Ellerin and Lerner, JJ.